Exhibit 10.7




Execution Version
FIRST AMENDMENT TO PRODUCT SUPPLY AGREEMENT
This FIRST AMENDMENT TO PRODUCT SUPPLY AGREEMENT (this “Amendment”) is dated as
of the 22nd day of December, 2014, to be effective as of October 15, 2014, by
and among (a) Western Refining Southwest, Inc., an Arizona corporation (“WRSW”),
and Western Refining Company, L.P., a Delaware limited partnership (“WRCLP”),
and (b) Western Refining Wholesale, LLC, a Delaware limited liability company
(“Buyer”). WRSW and WRCLP are individually and collectively referred to as
“Seller” and shall be jointly and severally liable for the obligations of Seller
contained herein and, except as otherwise expressly contemplated in this
Amendment, shall be treated for all purposes contained in this Amendment as a
single Party. Seller and Buyer are individually referred to herein as “Party”
and collectively as the “Parties”.
Recitals:
WHEREAS, Buyer and Seller entered into that certain Product Supply Agreement,
dated as of October 15, 2014 (the “Supply Agreement”); and
WHEREAS, Buyer and Seller desire to amend the Supply Agreement as set forth
herein;
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants contained herein, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:
1.
Recitals; Definitions. The recitals set forth above are true and correct and are
incorporated herein by this reference. Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Supply Agreement.

2.
Amendment.

(a)
Section 3.6 of the Supply Agreement is deleted in its entirety and replaced with
the language set forth below:

(a)
In any Month where the Average Margin of Non-Delivered Rack Sales (stated as $
per gallon) is less than two and one­half cents per gallon ($0.025) (a
“Shortfall Month”), Seller will pay to Buyer an amount equal to the product of
(i) the Average Margin Shortfall for such Shortfall Month and (ii) the amount
(in gallons) of the Buyer’s Non­Delivered Rack Sales during such Shortfall Month
(each a “Margin Shortfall Payment”); provided that the terms of Buyer’s
Non-Delivered Rack Sales for such Margin Shortfall Month are commercially
reasonable given the circumstances. Such amount shall be due within fifteen (15)
Days after the last Day of such Shortfall Month.



1



--------------------------------------------------------------------------------




(b)
For purposes of the foregoing:

(i)
“Aggregate Margin of Non-Delivered Rack Sales” means, for any Month, an amount
equal to the difference between (A) the aggregate net sales proceeds received by
Buyer for Non-Delivered Rack Sales during such Month and (B) the aggregate price
paid by Buyer hereunder for Products sold as Non-Delivered Rack Sales during
such Month.

(ii)
“Average Margin of Non-Delivered Rack Sales” means, for any Month, an amount
(stated as $ per gallon) equal to (A) the Aggregate Margin of Non­Delivered Rack
Sales for such Month divided by (B) the aggregate number of gallons of Products
sold as Non-Delivered Rack Sales during such Month.

(iii)
“Average Margin Shortfall” means, for any Shortfall Month, an amount (stated as
$ per gallon) equal to the amount by which (A) the Average Margin of
Non-Delivered Rack Sales for such Shortfall Month is less than (B) two and
one-half cents ($0.025) per gallon.

(b)
Exhibit E to the Supply Agreement is deleted in its entirety such that it is no
longer of any further force or effect.

3.
References. All references to the Supply Agreement in any document, instrument,
agreement or writing delivered in connection with, or pursuant to, the Supply
Agreement (as amended hereby) shall hereafter be deemed to refer to the Supply
Agreement as amended hereby.

4.
Other Provisions. The provisions of Article VII of the Supply Agreement are
incorporated herein by this reference as if set out fully herein and shall apply
in all respects to this Amendment.

5.
Ratification. The terms and conditions of the Supply Agreement, as amended
hereby, are hereby ratified, confirmed and approved in their entirety by Buyer
and Seller, shall continue in full force and effect and are enforceable in
accordance therewith.

[Remainder of page intentionally left blank; Signature page follows.]






2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
WESTERN REFINING SOUTHWEST, INC.


 
By:
/s/ MARK J. SMITH
 
Name:
Mark J. Smith
 
Title:
President - Refining and Marketing
 
 
 
 
 
 
 
 
 
 
WESTERN REFINING COMPANY, L.P.
 
 
 
 
 
 
By:
/s/ MARK J. SMITH
 
Name:
Mark J. Smith
 
Title:
President - Refining and Marketing
 
 
 
 
 
 
 
 
 
WESTERN REFINING, WHOLESALE, LLC
 
 
 
 
 
 
By:
/s/ MATTHEW L. YODER
 
Name:
Matthew L. Yoder
 
Title:
Senior Vice President - Administration and Assistant Secretary







[Signature page to First Amendment to Product Supply Agreement]

